 



EXHIBIT 10.34
SECOND AMENDMENT AGREEMENT
This Second Amendment Agreement dated as of December 12, 2006 (“Amendment”), is
entered into with reference to the Term Loan Agreement dated as of April 12,
2006 as amended (the “Loan Agreement”), among KB HOME, a Delaware corporation
(“Borrower”), the Banks party thereto, Citicorp North America, Inc., as
Administrative Agent, Citigroup Global Markets Inc. and Calyon New York Branch,
as Joint Lead Arrangers and Joint Book Managers, and Calyon New York Branch, as
Syndication Agent. Borrower and the Administrative Agent, acting on behalf of
the Required Banks under the Loan Agreement, agree to amend the Loan Agreement
as follows:

1.   Definitions. Capitalized terms used but not defined herein have the
meanings set forth in the Loan Agreement.   2.   Additional One Time Extension
of Time Period to Deliver Quarterly Financials. For the Fiscal Quarter of
Borrower ended on August 31, 2006, the time period for delivering the financial
statements described in Section 7.1(a) of the Loan Agreement is extended to the
Extended Permitted Delayed Reporting Date (as defined below). This is a one-time
extension, and the time period for delivering the financial statements described
in Section 7.1(a) of the Loan Agreement for subsequent Fiscal Quarters is as set
forth in the Loan Agreement. “Extended Permitted Delayed Reporting Date” means
the first to occur of:

  (a)   February 23, 2007;     (b)   the date the Borrower files the Form 10-Q
with its financial statements for the Fiscal Quarter of Borrower ended on
August 31, 2006 (“Borrower’s 10-Q”) with the Commission; and     (c)   the date
the Borrower delivers financial statements for the Fiscal Quarter of Borrower
ended on August 31, 2006 to the holders of, or any trustee for, any of the
Subordinated Notes or any senior note Indebtedness (the Subordinated Notes and
such senior note Indebtedness being collectively referred to as “Covered
Indebtedness”).

3.   Additional One Time Extension of Time Period to Deliver Compliance
Certificate. The time period for delivering the Compliance Certificate dated as
of August 31, 2006, as required by Section 7.2 of the Loan Agreement, is
extended to the Extended Permitted Delayed Reporting Date. This is a one-time
extension, and the time period for delivering subsequent Compliance Certificates
is as set forth in the Loan Agreement.   4.   Additional One Time Consent to
Late Filing of Borrower’s 10-Q and 10-K and Related Waivers.

  (a)   Until the Extended Permitted Delayed Reporting Date, Borrower’s failure
to file with the Commission Borrower’s 10-Q or Borrower’s Form 10-K for the
Fiscal Year ended on November 30, 2006 (due February 13, 2007) (“Borrower’s
10-K”) by the applicable deadlines specified by the Commission, for the reasons
set forth in Form 12b-25 filed by the Borrower with the Commission on
October 10, 2006 (“Form 12b-25”) shall not, without more, constitute a Default
or an Event of Default.     (b)   Until the Extended Permitted Delayed Reporting
Date:

  (1)   Borrower’s failure to file with the Commission Borrower’s 10-Q or
Borrower’s 10-K will not constitute a Material Adverse Effect;

 



--------------------------------------------------------------------------------



 



  (2)   no Event of Default under Section 9.1(g) of the Loan Agreement (and no
Material Adverse Effect) shall be deemed to have occurred as a result of any
action taken by the trustee(s) or holder(s) of the Subordinated Notes, if such
action is in response to the matters described in Part III of the Borrower’s
Form 12b-25, matters reasonably related thereto, or matters incidental thereto
that are not material to the Borrower; and     (3)   for purposes of Section
7(a) of this Amendment, the representations and warranties made in the Loan
Agreement shall be modified to the extent caused by matters described in
Part III of the Borrower’s Form 12b-25, matters reasonably related thereto, or
matters incidental thereto that are not material to the Borrower.

  (c)   Administrative Agent and the Required Banks agree to the limited waivers
set forth in Sections 4(a) and 4(b) of this Amendment, it being acknowledged by
Borrower that each is a one-time waiver ending on the Extended Permitted Delayed
Reporting Date.

5.   Consent Fee. Borrower agrees to pay to the Administrative Agent, for the
account of each “Consenting Bank” (as defined below), a fee equal to 0.10% of
the Pro Rata Share of the Loans of such Consenting Bank outstanding on the date
hereof (the “Consent Fee”). The Consent Fee shall be payable to the Consenting
Banks only if Consenting Banks constitute Required Banks and shall be paid by
Borrower promptly after receipt of consents from Required Banks. Upon payment by
Borrower, the Consent Fee received by each Consenting Bank shall be fully earned
and nonrefundable. A “Consenting Bank” is any Bank that:

  (a)   delivers to counsel for the Administrative Agent, James Alexander of
Chadbourne & Parke LLP, by facsimile (646.710.5359) or e-mail
(jalexander@chadbourne.com), its executed “Consent of Bank” in the form attached
to this Amendment, so that it is received on or prior to 12:00 noon, Eastern
Standard Time, on December 12, 2006; and     (b)   delivers 10 manually signed
counterparts of its executed “Consent of Bank” to the following address for
receipt no later than December 13, 2006:

James Alexander
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, New York 10112

6.   Conditions Precedent. The effectiveness of this Amendment is conditioned
upon the receipt by the Administrative Agent of:

  (a)   written consents to the execution, delivery and performance hereof from
the Required Banks under the Loan Agreement;     (b)   the Consent Fee from the
Borrower payable to each Consenting Bank; and     (c)   the effectiveness of an
amendment, substantially in the form of this Amendment, to that certain
Revolving Loan Agreement, dated as of November 22, 2005, by and among Borrower,
the banks party thereto, and Bank of America, N.A., as administrative agent.

-2-



--------------------------------------------------------------------------------



 



7.   Representations and Warranties. Borrower represents and warrants to the
Administrative Agent and the Banks that:

  (a)   Except as specifically described in Section 4 above and as otherwise
provided in this Section 7, no Default or Event of Default has occurred and
remains continuing and that each of the representations and warranties of
Borrower (other than the representations and warranties contained in Sections
4.4(a), 4.6, 4.9, 4.18 and 4.19 of the Loan Agreement) contained in Article IV
of the Loan Agreement (except that the financial statements referred to in
Section 4.7(a) of the Loan Agreement shall be deemed to refer to the most recent
financial statements delivered pursuant to Section 7.1(a) of the Loan Agreement
and the Borrowing Base Certificate referred to in Section 4.7(b) of the Loan
Agreement shall be deemed to refer to the most recent Borrowing Base Certificate
delivered pursuant to Section 2.3 of the Loan Agreement) is true and correct in
all material respects as of the date hereof (other than those which relate by
their terms solely to another date).     (b)   From May 31, 2006 to the date
this Amendment becomes effective pursuant to Section 6 hereof, no event or
circumstance has occurred that constitutes a Material Adverse Effect.     (c)  
The information provided by Borrower to the Banks in connection with this
Amendment, taken as a whole, has not contained any untrue statement of a
material fact and has not omitted a material fact necessary to make the
statements contained therein, taken as a whole, not misleading under the
totality of the circumstances existing at the date such information was provided
and in the context in which it was provided.

8.   Notice of Material Adverse Effect. If any event or circumstance covered by
Section 4(b)(2) of this Amendment occurs, Borrower shall deliver notice to the
Administrative Agent describing such event or circumstance in reasonable detail
promptly after, to the best knowledge of Borrower, such event or circumstance
occurs.   9.   Effect of Limited Waiver; Confirmation. Except to the limited
extent expressly set forth in this Amendment, no consent or waiver, express or
implied, by the Administrative Agent or any Bank to or for any breach of or
deviation from any covenant, condition or duty by any Loan Party may be deemed a
consent or waiver to or of any other breach of the same or any other covenant,
condition or duty. In all other respects, the terms of the Loan Agreement and
the other Loan Documents are confirmed.

[signatures continued on following page]

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

            KB HOME, a Delaware corporation
      By:   /s/ KELLY M. ALLRED         Its:   Vice President, Treasury & Risk
Management                CITICORP NORTH AMERICA, INC., as Administrative Agent
      By:   /s/ RICARDO JAMES         Its:   Director             

 